COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION




Case numbers:           01-12-00106-CR
                        01-12-00107-CR
                        01-12-00108-CR

Style:                  Miguel Maldonado, Appellant v. The State of Texas, Appellee


Type of motion:         Motion for rehearing filed November 19, 2012


Party filing motion:    Appellant



         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court


Panel consists of Justices Bland, Massengale, and Brown.




Date: February 26, 2013.